          Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 1 of 22




                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

In re:                                                      §         Chapter 11
                                                            §
FIELDWOOD ENERGY, LLC, et al.,1                             §         Case No. 20-33948 (MI)
                                                            §
                                                            §         (Jointly Administered)
           Debtors.                                         §

      AMENDED SUPPLEMENTAL OBJECTION BY XTO OFFSHORE, INC., HHE ENERGY
    COMPANY, AND XH, LLC TO (A) THE FOURTH AMENDED JOINT CHAPTER 11 PLAN OF
     FIELDWOOD ENERGY LLC AND ITS AFFILIATED DEBTORS, (B) PLAN SUPPLEMENT
           RELATING TO THE ASSUMPTION OF EXECUTORY CONTRACTS, AND
                 (C) AMENDED SCHEDULE OF ASSUMED CONTRACTS

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

           COME NOW XTO Offshore, Inc., HHE Energy Company, and XH, LLC, and their

respective affiliates and subsidiaries (collectively, “XTO”), and file this Amended Supplemental

Objection and Response (“Amended Supplemental Objection”) to (A) the Fourth Amended Joint

Chapter 11 Plan of Fieldwood Energy, LLC and its Affiliated Debtors [Docket No. 1284] (the

“Plan”), (B) the Plan Supplement [Docket No. 1394] relating to the assumption of executory

contracts, and (C) the Amended Schedule of Assumed Contracts [Docket No. 1456], and would

respectfully show the Court as follows:

                                          PRELIMINARY STATEMENT

           1.       XTO filed an objection to the Debtors’ original joint chapter 11 plan on January

12, 2021 [Docket No. 759] (the “Original Objection”).2 XTO’s Original Objection asserts that the




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD Offshore
LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107); Bandon Oil and
Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston Bay Pipeline
LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary mailing address is 2000 W. Sam
Houston Parkway S., Suite 1200, Houston, TX 77042.
2   Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Original Objection.


Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts            Page 1
          Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 2 of 22



Plan should not be confirmed because (i) it fails to satisfy the requirements for abandonment set

forth in the U.S. Supreme Court’s Midlantic opinion3 because it does not provide a means for

paying the billions of dollars needed to satisfy the Debtors’ P&A Obligations, which constitute

administrative expenses of the Debtors’ bankruptcy estates;4 and (ii) the Plan includes improper

third party releases, which are prohibited under applicable Fifth Circuit case law.5 The Debtors’

current Plan fares no better. It likewise seeks to abandon certain Abandoned Properties (see

Plan § 5.13), along with the Debtors’ billions of dollars in P&A Obligations, without (i) providing

for the payment of such obligations as administrative expenses, (ii) providing for the orderly

transition of the Abandoned Properties to a replacement operator, or (iii) providing for the

maintenance and monitoring of the Abandoned Properties post-abandonment. The Debtors’

current Plan also contains the same impermissible third party releases (see Plan §§ 1.1

[definition of “Released Parties” and 10.7(b)). In the Original Objection (as well as in its ballot

and through this Supplemental Objection), XTO objects to and opts out of the releases

contained in Article X of the Plan. Because the same defects are carried forward from the

Debtors’ Original Plan are carried forward to the current Plan, XTO incorporates its Original

Objection by reference as though set forth at length herein.

           2.        XTO files this Amended Supplemental Objection for three purposes. First, XTO

objects to the proposed cure amounts pertaining to the XTO Contracts (defined below) included

in the Plan Supplement and Amended Schedule of Assumed Contracts. Second, XTO objects

to the Plan on the grounds that the Debtors cannot satisfy their burden of showing that the Plan

is feasible under section 1129(a)(11) of the Bankruptcy Code because the special purpose

vehicles created through the Debtors’ proposed divisive merger are undercapitalized and will



3
    See Midlantic National Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494 (1986).
4
 See, e.g., In re American Coastal Energy, 399 B.R. 805, 808 (Bankr. S.D Tex. 2009) (Isgur, J.); In re ATP Oil & Gas
Corp., 2014 Bankr. LEXIS 1050, *21 (Bankr. S.D. Tex. March 18, 2014).
5   See, e.g., Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746, 761 (5th Cir. 1995).


Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts      Page 2
          Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 3 of 22



not be able to perform under the Plan. Finally, XTO objects to the Plan, and does not consent

to any action by the Debtors through the Plan, that would have the effect of impairing XTO’s

rights against third parties under its surety bonds relating to the Abandoned Properties.

                                                    OBJECTION

I.         XTO Objects to the Terms of the Debtors’ Proposed Assumption and Assignment
           of the XTO Contracts

           3.       XTO is party to the forty-eight (48) executory contracts reflected on the attached

Exhibit A (collectively the “XTO Contracts”)6 which are also reflected in Exhibit D to the Plan

Supplement, as amended by the Amended Schedule of Assumed Contracts. XTO has no

objection to the assumption or assignment of the XTO Contracts to the Credit Bid Purchaser

(NewCo), FWE I, FWE III or FWE IV (hereinafter, as applicable, a “Fieldwood Assignee”) so

long as the requirements of section 365 of the Bankruptcy Code are satisfied and XTO retains,

unaltered, all rights and remedies under each of the XTO Contracts. Here, however, the terms

of the Debtors’ proposed assumption and assignment of the XTO Contracts does not satisfy the

requirements of section 365 and/or does not allow XTO to retain all rights and remedies under

the XTO Contracts. As a result, XTO objects to the Plan, Plan Supplement, and Amended

Schedule of Assumed Contracts as set forth below.

           A.       The Plan Provides Inadequate Means for Determining Cure Amounts

           4.       The Plan Supplement was filed and served on Thursday, May 27, 2021. The

deadline to object to the Plan is Wednesday, June 2, 2021. Thus, given the intervening

Memorial Day holiday, XTO had only three (3) business days to try to determine the applicable

cure amounts. This time frame was grossly inadequate. Worse still, even after XTO filed its

objection to the Plan on June 2, 2021, the Debtors filed their Amended Schedule of Assumed

Contracts, which lists fifteen (15) additional XTO Contracts. XTO has not had an adequate time

to review the list of XTO Contracts and determine the appropriate cure amounts. XTO requests


6   XTO reserves the right to amend or supplement the list of XTO Contracts.


Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 3
        Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 4 of 22



the Court to grant it a reasonable amount of time to research and determine the cure amounts

under the XTO Contracts.

         5.       In addition, the Amended Schedule of Assumed Contracts provides that the

proposed cure amounts are “based on open pre-petition accounts payable balances.” However,

the Amended Schedule of Assumed Contracts does not provide the proposed effective date for

the assumption and assignment of the XTO Contracts to the proposed Fieldwood Assignees. In

other words, although the proposed cure amounts are stated as of the petition date, August 3,

2020, the Plan does not provide that the assumption and assignment of the XTO Contracts will

occur as of the petition date. If the Debtors propose to use the bankruptcy petition date as the

date of assumption and assignment, then XTO should be able to determine fairly efficiently

whether the Debtors are currently in default under such contracts. However, accounting in the

oil and gas industry runs several months in arrears. If the Debtors propose to use a more

recent date, then XTO will require several months following such date for the billing processes

to run their course and to determine whether any accounts have or will later become past-due.

Further, if the relevant date of assumption is intended to be the effective date of the Plan, then

XTO has no means to determine whether any of their contracts will be in default on such future

date or what an appropriate cure amount would be as of the effective date of the Plan. In any

event, XTO objects to the Debtors’ blanket assertion that the cure amounts with respect to the

XTO Contracts is $0.00, and objects to the assumption and assignment of the XTO Contracts

until the proper Cure Amounts may be determined and paid.

         6.       The Plan wholly fails to establish fair and feasible procedures for determining and

challenging cure claims. The Plan Supplement was filed a mere six (6) days (3 business days)

prior to the Plan objection deadline. The Amended Schedule of Assumed Contracts was filed

late in the afternoon on the day objections to the Plan were due. Counterparties, such as XTO,

have not been provided with sufficient time to even identify each of the listed contracts, much

less evaluate cure claims. Moreover, the Plan fails to specify the effective date of assumption.

Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 4
        Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 5 of 22



Thus, even assuming XTO could evaluate the monetary and non-monetary cure costs for the 48

XTO Contracts in less than one business day, it could not do so here because the Plan fails to

provide the “as of” date for assumption. Further, if the Debtors propose to use the Plan effective

date as the effective date for assumption, XTO would not be a position to determine cure claims

until several months following that future, unknown date, which would be long after the deadline

for raising objections to proposed cure claims under the Plan. Consequently, in its current form,

the Plan does not provide adequate means for establishing and paying the Cure Amounts

required to assume the XTO Contracts.

         B.       The Plan seeks to impermissibly alter contract rights under the assumed
                  XTO Contracts.

         7.       The XTO Contracts must be assumed by the Debtors and assigned to the

respective Fieldwood Assignee as they exist without any modification of their terms. This

requires that the rights and remedies of XTO pursuant to the XTO Contracts must remain intact

and unaltered, including without limitation, the liens granted pursuant thereto as well as all rights

of offset or recoupment, both pursuant to the XTO Contracts and applicable law. Without

limiting the generality of the foregoing, this means that XTO must retain, unimpaired, all

operator’s liens and all netting rights of both offset and recoupment after the Effective Date with

respect to the applicable Fieldwood Assignee.

         8.       For example, section 10.7(c) of the Plan provides for the release and discharge

of “all mortgages, deeds of trust, Liens, pledges, or other security interests against any property

of the estates.” Plan § 10.7(c). The Joint Operating Agreements (JOAs) between XTO and the

Debtors typically contain grants of liens against the other working interests in favor of the

operator to secure the other working interest owners’ obligations to reimburse the operator for

expenses incurred in the development or operation of the wells and mineral properties. The

JOAs also typically include grants of liens against the operator’s working interest in favor of the

non-operating working interest owners to secure the operator’s performance of its obligations


Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 5
        Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 6 of 22



under the JOA. To the extent the JOAs are being assumed under the Plan, the Plan cannot

extinguish the liens granted under the JOAs. See, e.g., In re MF Global Holdings Ltd., 466 B.R.

239, 241 (Bankr. S.D.N.Y. 2012). Absent clarification that the Plan does not release liens

granted under assumed JOAs, the Plan does not comply with section 365 of the Bankruptcy

Code and cannot be confirmed.

         9.       In addition, certain of the XTO Contracts provide for the issuance of the letters of

credit and maintenance of escrowed funds as security for the Debtors’ obligations under the

applicable XTO Contracts. To the extent these XTO Contracts are being assumed and

assigned to a Fieldwood Assignee, the obligations to maintain the letters of credit and escrowed

funds cannot be released or altered under the Plan or through the assumption and assignment

of such contracts to a Fieldwood Assignee.

         10.      Further, certain of the XTO Contracts, including the JOAs, as well as applicable

state law, grant the parties rights of netting, including rights of setoff and/or recoupment, that

cannot be extinguished if the XTO Contracts are assumed and assigned under the Plan. To the

extent the release provisions in sections 8.2 and 10.7 of the Plan (or any other provisions of the

Plan) purport to alter or release any obligations or rights under executory contracts that will be

assumed and assigned under the Plan, including rights of setoff and recoupment, the Plan does

not comply with section 365 of the Bankruptcy Code and cannot be confirmed under section

1129 of the Bankruptcy Code.

         11.      Similarly, to the extent that third parties have secured any of the Debtors’

obligations to XTO, including through the issuance of letters of credit, the Plan cannot release or

modify the obligations of third parties, including without limitation the obligations of third parties

pursuant to any Letters of Credit issued in favor of XTO.

         12.      Finally, the Farmout Agreements (contract nos.1361 and 1830) including among

the XTO Contracts include potential rights to the re-assignments of certain wells and properties

subject thereto. XTO is entitled to retain and reserve all rights pursuant to the Farmout

Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 6
        Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 7 of 22



Agreements, including any right to reconveyance of any wells or properties pursuant thereto.

         13.      In sum, the terms of the Plan may not alter or release any of the parties’ rights

under the XTO Contracts being assumed and assigned to a Fieldwood Assignee. Absent

clarification that the Plan does not alter or release XTO’s rights under the XTO Contracts,

including any lien rights, rights of netting through offset and recoupment, or other such rights,

the Plan does not comply with section 365 of the Bankruptcy Code and cannot be confirmed.

         C.       The Plan improperly proposes to disallow continuing obligations under
                  assumed executory contracts.

         14.      Section 8.2(e) of the Plan provides:




Plan, Article VIII, § 8.2(e). By this provision, the Plan proposes to cause the release and

satisfaction of all “Claims” held by XTO under the assumed executory contracts, as such term is

broadly defined in section 101(5) of the Bankruptcy Code. See Plan §§ 1.1 (definition of

“Claim”) and 8.2(e). XTO objects to the Plan to the extent that it seeks to limit or discharge any

continuing obligations by the respective Fieldwood Assignee under the XTO Contracts as

assumed.

         15.      Section 365(b)(1) requires only that “defaults” be cured as a condition to

assumption. It does not purport to strip the assumed contract of all rights and claims held by

counterparties. The Debtors cannot void liability on such obligations merely by asserting that no

cure amounts are presently owed. See, e.g., In re MF Global Holdings Ltd., 466 B.R. at 241

(“The trustee must either assume the entire contract, cum onere, or reject the entire contract,

Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 7
        Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 8 of 22



shedding obligations as well as benefits.”); 3 COLLIER ON BANKRUPTCY §365.03.

         16.      The Debtors have continuing obligations under the executory contracts to be

assumed even though the Debtors may not currently be in “default” with respect to those

obligations. For instance, the Debtors are obligated on a continuing basis to pay their

respective share of joint interest billing (JIBs) to XTO as they accrue and are billed. Such

amounts may not yet be due or currently payable, or even known, and thus may not be in

“default”, but the receivable is still a valid bankruptcy “Claim” held by XTO. As currently

proposed, the Plan will improperly disallow and expunge all such continuing obligations.

         17.      In addition, the various executory contracts may require some future action by a

Fieldwood Assignee, such as to repair surface damage, pay for decommissioning obligations, or

indemnify the counterparties. While such action may not yet be required under an executory

contract, and thus not be “in default”, it will remain an obligation of the respective Fieldwood

Assignee under the assumed and assigned XTO Contract and a contingent and/or unliquidated

bankruptcy “Claim” held by XTO. Consequently, the Debtors’ attempt to satisfy all Claims

through the assumption of the Executory Contracts is improper and beyond the scope of the

relief available pursuant to section 365.

         D.       The Plan improperly seeks to disallow proofs of claim.

         18.      In addition, section 8.2(e) of the Plan proposes to expunge and disallow all

proofs of claims based on assumed executory contracts and leases without further notice or

order from the Bankruptcy Court. Plan, Article VIII, § 8(e).

         19.      The Bankruptcy Code provides that filed claims are deemed allowed unless a

party in interest objects. 11 U.S.C. § 502(a). Rule 3007(a) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) requires claim objections to be in writing and to be filed.

Rule 3007 further requires 30-day’s notice in advance of a hearing on the objection and sets

strict limits on the use of omnibus claim objections. Id. Bankruptcy Rule 3001(f) provides that a

properly filed proof of claim constitutes prima facie evidence of the claim’s validity and amount.

Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 8
        Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 9 of 22



Fed. R. Bankr. P. 3001(f). An objecting party assumes the burden of going forward with

evidence sufficient to overcome a claimant's prima facie case. In re Allegheny, 954 F.2d 167,

173 (3d Cir. 1992); McGee v. O'Connor (In re O'Connor), 153 F.3d 258, 260 (5th Cir. 1998).

         20.      Notwithstanding the procedural requirements established for claim objections by

the Bankruptcy Code and Rules, the Debtors’ Plan purports to circumvent the claim objection

process and summarily disallow proofs of claim based on thousands of executory contracts and

leases through a single sentence embedded on page 64 of the Plan. In a Chapter 13 context,

the Fifth Circuit rejected the use of a plan in lieu of an objection to a creditor’s secured claim

under Bankruptcy Rule 3007. In re Simmons, 765 F.2d 547, 553 (5th Cir. 1985). (“The Code

and the Rules do not envision the use of a [Chapter 13] plan as a means for objecting to proofs

of claims. Consequently, we hold that [the debtor’s] plan did not constitute an objection to [the

claimant’s] proof of secured claim.”). Though some courts have suggested that in limited

circumstances a plan may be used to object to a creditor’s claim, such courts require that due

process considerations be respected to the extent provided by Bankruptcy Rule 3007. See,

e.g., Varela v. Dynamic Brokers, Inc. (In re Dynamic Brokers, Inc.), 293 B.R. 489, 497 (B.A.P.

9th Cir. 2003) (holding that the “essence of Rule 3007 must be complied with” when using a

plan to object to a creditor’s claim). These considerations, which include specific notice and the

opportunity to litigate the claim objections one-on-one, are not accounted for by single sentence

in the Debtors’ Plan. Dynamic Brokers, 293 B.R. at 497. Similarly, an assumption procedure

relative to the executory contracts included in a plan cannot serve as a substitute for a properly

filed claim objection. Accordingly, XTO objects to the Plan to the extent it purports to disallow

its claims through the Plan confirmation process.

         E.       The Amended Schedule of Assumed Contracts does not provide verifiable
                  Cure Amounts.

         21.      The Plan Supplement, as amended by the Amended Schedule of Assumed

Executory Contracts, includes approximately forty-eight (48) XTO executory contracts to be


Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 9
       Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 10 of 22



assumed. In every case, the Debtors propose to pay $0.00 in cure claims to XTO. Indeed, the

Debtors propose to pay $0.00 in cure amounts for almost every contract listed on the

approximately 61-page list of contracts to be assumed. It seems improbable that the Debtors

are not in default under more than a handful of contracts out of thousands. As such, it does not

appear that the Debtors have compiled the Amended Schedule of Assumed Contracts list in

good faith. In any event, the Plan fails to indicate the “as of” date for the assumption of the XTO

Contracts and, as such, the actual cure claim cannot be determined. XTO objects to the

proposed Cure Amounts for each of the XTO Contracts to be assumed.

         F.       The Debtors Cannot Provide Adequate Assurance of Future Performance
                  by the Fieldwood Assignees

         22.      Finally, the Debtors have not (and cannot) provide adequate assurance of future

performance by the Fieldwood Assignees. Indeed, the Debtors’ Disclosure Statement suggests

that FWE I and FWE III will not be able to satisfy their decommissioning obligations under the

Plan. Likewise, XTO believes that the evidence presented at the confirmation hearing will

demonstrate that the other Fieldwood Assignees are not adequately capitalized and will not be

able to perform their future obligations under the XTO Contracts. Absent adequate assurance

of future performance by the Debtors that the Fieldwood Assignees will be able to perform

under each of the XTO Contracts, such contracts may not be assumed and assigned to a

Fieldwood Assignee under section 365(b)(1)(C).

II.      The Plan Does Not Satisfy Section 1129(a)(11) of the Bankruptcy Code Because
         the Special Purpose Vehicles Created Through the Plan Are Not Adequately
         Capitalized

         23.      Section 1129(a)(11) of the Bankruptcy Code requires that, as a condition to

confirmation, the Court determine that the Plan is feasible. Specifically, the Court must

determine that:

                  Confirmation of the plan is not likely to be followed by the
                  liquidation, or the need for further financial reorganization, of the
                  debtor or any successor to the debtor under the plan, unless such
                  liquidation or reorganization is proposed in the plan.

Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 10
       Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 11 of 22




Here, the Debtors cannot demonstrate that the Plan is feasible because the entities created

under the Plan are not adequately capitalized and will likely fail.

         24.      The feasibility test set forth in section 1129(a)(11) requires the Court to

determine that confirmation of the Plan is not likely to be followed by the liquidation, or a need

for further financial reorganization, of the Debtors or any successor to the Debtors under the

Plan, other than as proposed in the Plan. Save Our Springs Alliance, Inc. v. WSI (II)-COS,

L.L.C., 632 F.3d 168, 172 (5th Cir. 2011). Courts often consider several factors is determining

whether a plan is feasible, including (1) capital structure, (2) earning power, (3) economic

conditions, (4) the ability of management, (5) the probability of continuation of management, and

(6) other related facts. E.g., Id. at 173, n. 6; In re Couture Hotel, 536 B.R. 712, 737 (Bankr. N.D.

Tex. 2015). However, the Court need not analyze each of these factors to determine that the

Debtors’ Plan is not feasible. Save Our Springs Alliance, 632 F.3d at 173.

         25.       Here, the Plan cannot satisfy the feasibility requirement of section 1129(a)(11) of

the Bankruptcy Code because the special purpose vehicles created through a divisive merger

under the Plan (FWE I, FWE III, and FWE IV) are not adequately capitalized. For example, the

in their own financial analysis for FWE I attached to the Disclosure Statement as Exhibit O, the

Debtors project that FWE I will be cash flow negative for three out of the next five years [see

Docket No. 1285-2 at p. 448]. In addition, the Debtors did not even include financial projections

for FWE III and FWE IV in their Disclosure Statement. However, XTO believes that the

evidence presented at the confirmation hearing will demonstrate that FWE III and FWE IV are

also grossly undercapitalized by tens of millions of dollars, will not be able to perform under the

Plan and, thus, will likely be followed by a need for liquidation or further reorganization.

Consequently, the Plan does not satisfy the feasibility requirement under section 1129(a)(11) of

the Bankruptcy Code.




Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 11
       Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 12 of 22



III.     The Plan Cannot Impair XTO’s Rights under its Third-Party Bonds relating to the
         Abandoned Properties

         26.      Finally, the Debtors’ interests in a number of properties are being divided

between FWE I, FWE III, FWE IV and/or the Abandoned Property list. Such a result would

occur where the Debtors obtained their interest in a particular oil and gas lease from more than

one predecessor. For example, if the Debtors obtained interests in a particular property from

Apache, Eni and XTO, then the Debtors’ interests under the Plan would be divided between

FWE I (Apache), FWE III (Eni) and the Abandoned Properties (XTO) in the same proportion as

they were acquired from Apache, Eni and XTO, respectively.

         27.      The various surety bond companies contend that the transfer of the Debtors’

interests in the various oil and gas properties to special purpose vehicles under the Plan will

discharge the sureties from liability under the bonds based on an involuntary substitution of the

principal under the bond. See Docket Nos. 996 at p. 4 (Aspen), 1032 at p. 8 (Zurich), 1435 at p.

3 (North American Specialty Insurance). XTO objects to the abandonment of the XTO Leases

to the extent such abandonment would impair the ability of XTO to pursue a claim under XTO’s

surety bonds covering the XTO Leases sought to be abandoned by the Debtors. XTO does not

believe the abandonment by the Debtors of properties previously acquired from XTO would

impair its rights under its third-party bonds. However, out of an abundance of caution, if the

Plan is ultimately confirmed, XTO requests the inclusion of language in the Confirmation Order

providing that the abandonment of the XTO Leases by the Debtors will not impair XTO’s rights

under its third party surety bonds relating to such abandoned properties.

                                             PRAYER FOR RELIEF

         ACCORDINGLY, XTO prays that the Court sustains its Original Objection and

Supplemental Objection to the Plan, Plan Supplement, and Amended Schedule of Assumed

Executory Contracts, and for all such other and further relief to which it may be entitled.




Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 12
         Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 13 of 22



DATED: June 3, 2021                                                             Respectfully Submitted,

                                                                                /s/ J. Robert Forshey
                                                                                J. Robert Forshey
                                                                                State Bar No. 07264200
                                                                                Suzanne K. Rosen
                                                                                State Bar No. 00798518
                                                                                Lynda L. Lankford
                                                                                State Bar No. 11935020
                                                                                FORSHEY & PROSTOK LLP
                                                                                777 Main St., Suite 1550
                                                                                Fort Worth, Texas 76102
                                                                                Telephone: (817) 877-8855
                                                                                Facsimile: (817) 877-4151
                                                                                bforshey@forsheyprostok.com
                                                                                srosen@forsheyprostok.com
                                                                                llankford@forsheyprostok.com

                                                                                ATTORNEYS FOR XTO OFFSHORE, INC., HHE
                                                                                ENERGY COMPANY, AND XH LLC



                                                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served upon all
parties receiving electronic notice via the Court's CM/ECF system on June 3, 2021.

                                                                                /s/ J. Robert Forshey
                                                                                J. Robert Forshey



L:\BFORSHEY\XTO - Fieldwood Energy (CrR) #6145\Pleadings 20-33948 (MI)\Amended Supplemental Objection of XTO Entities to Debtors' Fourth Amended Joint Plan
6.3.2021.docx




Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts                                                Page 13
       Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 14 of 22




                               Exhibit A
                             XTO Contracts




Amended Supplemental Objection by XTO Offshore, Inc., HHE Energy Company, and XH, LLC to
Debtors’ Fourth Amended Joint Plan, Plan Supplement and Amended Schedule of Assumed Executory Contracts   Page 14
           Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 15 of 22
                                           EXHIBIT A
                                    XTO ENERGY CONTRACTS

#     Contract        Contract              Contract Description                 Known Contract
       Date           Category                                                   Counterparties

80    12/15/1999 Letter Agreement   Letter Agreement, dated December 15,     Apache Corporation,
                 - Other Land       1999, between Apache Corporation,        Chevron U.S.A. Production
                                    Chevron U.S.A. Production Company,       Company, Kelley Oil
                                    Kelley Oil Corporation, Key Production   Corporation, Key
                                    Company, Mobil Exploration &             Production Company,
                                    Producing U.S. Inc. and Sabco Oil and    Mobil Exploration &
                                    Gas Corporation, regarding the OCS-G     Producing U.S. Inc. and
                                    4481 #A-23 Well, Main Pass Block 77,     Sabco Oil and Gas
                                    Main Pass Block 151 Field, Offshore.     Corporation
                                    LA.

98    9/15/1978   Joint Operating   Amendment of Operating Agreement,        Apache Deepwater
                  Agreement         dated September 15, 1978, between
                                    Amoco Production Company, Mobil Oil
                                    Corporation, and 'Union Oil Company
                                    of California.
99     9/1/1975   Joint Operating   First Amendment to Operating.            Apache Deepwater
                  Agreement         Agreements, dated effective
                                    September 1, 1975, between Mobil Oil
                                    Corporation, Amoco Production
                                    Company, and 'Union Oil Company of
                                    California.
100   11/13/1978 Joint Operating    Second Amendment to Operating            Apache Deepwater
                 Agreement          Agreements, dated effective;
                                    November 13, 1978,.between Mobil Oil
                                    Corporation, Amoco Production
                                    Company, and Union Oil Company of
                                    California.
101   11/13/1978 Joint Operating    Fourth Amendment to Operating            Apache Deepwater
                 Agreement          Agreements, dated effective;
                                    November 13, 1978,.between Mobil Oil
                                    Corporation, Amoco Production
                                    Company, and Union Oil Company of
                                    California.
102    1/1/1980   Joint Operating   Third Amendment to Operating             Apache Deepwater
                  Agreement         Agreements, dated effective January
                                    1, 1980, between Mobil Oil
                                    Corporation, Amoco Production
                                    Company, and Union Oil Company bf
                                    California.
104    7/1/1986   Joint Operating   Amendment to Operating Agreement,        Apache Deepwater
                  Agreement         dated effective July 1, 1986, between
                                    Amoco Production Company; Union Oil
                                    Company of California, and Mobil
                                    Producing Texas & New Mexico, Inc.




                                                1
           Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 16 of 22
                                            EXHIBIT A
                                     XTO ENERGY CONTRACTS

147    1/1/1982    Joint Operating   OPERATING AGREEMENT BY AND                 Arena Energy LP; Dynamic
                     Agreement       BETWEEN SOHIO PETROLEUM                    Offshore Resources NS,
                                     COMPANY AND EXXON                          LLC; Fieldwood Energy
                                     CORPORATION                                LLC; Fieldwood Energy
                                                                                Offshore LLC
166   9/10/1991   Letter Agreement   LETTER AGREEMENT BY AND                    ATLANTIC RICHFIELD
                    – Other Land     BETWEEN ATLANTIC RICHFIELD                 COMPANY AND EXXON
                                     COMPANY AND EXXON                          CORPORATION
                                     CORPORATION

169   9/13/1991   Letter Agreement   Land Letter Agreement by and               Atlantic Ritchfield
                  - Other Land       between Atlantic Ritchfield Company        Company and Exxon
                                     and Exxon Corporation                      Corporation ST 53 Lease

278   8/21/2020   Abandonment/       Chet Morrison remove the two well          Chet Morrison Contractors;
                  Decommissioning    conductors of the previously               Exxon Mobil Corporation;
                  Agreement          plugged wells HI 176 #2, #3                Hoactzin Partners,
                                                                                LP; Ridgewood Energy
                                                                                Corporation

312   3/31/2003   Letter Agreement   Letter Agreement, dated March 31,          Chevron U.S.A. Inc.,
                  – UOA              2003, between Chevron U.S.A. Inc.,         Sabco Oil and Gas
                                     Sabco Oil and Gas Corporation,             Corporation, Apache
                                     Apache Corporation,ExxonMobil              Corporation, ExxonMobil
                                     Production Company, Key Production         Production Company, Key
                                     Company and Contour Energy                 Production Company and
                                     Company regarding Second                   Contour Energy Company
                                     Opportunity to Participate - Election to
                                     Acquire Non-Participating Interest, in
                                     the MP77 OCS-G 4481 A-6 TTPG,
                                     Project No. UWGHP-R3011, Cost
                                     Center UCP170500, Main Pass Block
                                     77. Key Production Company election.

517   12/11/2007 Letter Agreement    Letter Agreement by and between            Exxon Mobil Corporation
                 – Other Land        Exxon Mobil Corporation and Apache         and Apache Corporation
                                     Corporation: Amendment to Letter
                                     Agreement 10/24/2006

518    4/9/2008   Letter Agreement   Land Letter Agreement by and               Exxon Mobil Corporation
                  – Other Land       between Exxon Mobil Corporation and        and Apache Corporation
                                     Apache Corporation: ExxonMobil
                                     grants extension to well
                                     commencement per Amendment to
                                     Letter Agreement dated
                                     09/10/1991




                                                  2
          Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 17 of 22
                                               EXHIBIT A
                                        XTO ENERGY CONTRACTS

519   1/31/2007   Facilities & Tie-In   EXXON MOBIL PIPELINE COMPANY         EXXONMOBIL PIPELINE
                  Agreements            CONNECTION AGREEMENT FOR             COMPANY
                                        WD 73A platform owned by Exxon and
                                        connecting to WD 90

520   8/21/2006   Marketing-            EXXONMOBILE PIPELINE COMPANY         EXXONMOBIL PIPELINE
                  Connection            CONNECTION AGREEMENT WITH            COMPANY
                  Agreement             APACHE CORPORATION

744   1/23/2014   Marketing – Crude ExxonMobil Oil Supply buys crude oil     Fieldwood Energy LLC and
                  Sales             from Fieldwood Energy by and             EXXONMOBIL Oil
                                    between Fieldwood Energy LLC and         CORPORATION and
                                    EXXONMOBIL Oil CORPORATION               EXXONMOBIL Oil
                                    and EXXONMOBIL Oil                       CORPORATION
                                    CORPORATION

745   1/23/2014   Marketing – Crude ExxonMobil Oil Supply buys crude oil     Fieldwood Energy LLC and
                  Sales             from Fieldwood Energy by and             EXXONMOBIL Oil
                                    between Fieldwood Energy LLC and         CORPORATION and
                                    EXXONMOBIL Oil CORPORATION               EXXONMOBIL Oil
                                    and EXXONMOBIL Oil                       CORPORATION
                                    CORPORATION

746   1/23/2014   Marketing – Crude ExxonMobil Oil Supply buys crude oil     Fieldwood Energy LLC and
                  Sales             from Fieldwood Energy by and             EXXONMOBIL Oil
                                    between Fieldwood Energy LLC and         CORPORATION and
                                    EXXONMOBIL Oil CORPORATION               EXXONMOBIL Oil
                                    and EXXONMOBIL Oil                       CORPORATION
                                    CORPORATION

747               Marketing – Crude ExxonMobil Oil Supply buys crude oil     Fieldwood Energy LLC and
                  Sales             from Fieldwood Energy by and             EXXONMOBIL Oil
                                    between Fieldwood Energy LLC and         CORPORATION and
                                    EXXONMOBIL Oil CORPORATION               EXXONMOBIL Oil
                                    and EXXONMOBIL Oil                       CORPORATION
                                    CORPORATION

748   1/1/2020    Marketing – Crude ExxonMobil Oil Supply buys crude oil     Fieldwood Energy LLC and
                  Sales             from Fieldwood Energy by and             EXXONMOBIL Oil
                                    between Fieldwood Energy LLC and         CORPORATION and
                                    EXXONMOBIL Oil CORPORATION               EXXONMOBIL Oil
                                    and EXXONMOBIL Oil                       CORPORATION
                                    CORPORATION                              Fieldwood Energy LLC and
                                                                             EXXONMOBIL Oil
                                                                             CORPORATION and
                                                                             EXXONMOBIL Oil
                                                                             CORPORATION
                                                                             Fieldwood




                                                   3
           Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 18 of 22
                                            EXHIBIT A
                                     XTO ENERGY CONTRACTS

1023   7/25/1960   Operating         Operating Agreement, dated effective    Fieldwood Energy LLC;
                   Agreement –       July 25,1960, as amended, between       Fieldwood Energy
                   Other             Second Mobil Oil Company, Inc., Gulf    Offshore LLC
                                     Oil 'Corporation, and Humble Oil &
                                     Refining Company, as amended, SS
                                     169 Field.
1024   7/1/1974    Joint Operating   OPERATING AGREEMENT DATED               Fieldwood Energy LLC;
                   Agreement         JULY 1, 1974, BY AND BETWEEN            Fieldwood Energy
                                     MOBIL OIL CORPORATION, UNION            Offshore LLC
                                     OIL COMPANY OF CALIFORNIA,
                                     TEXAS GAS EXPLORATION
                                     CORPORATION, AMOCO
                                     PRODUCTION COMPANY AND
                                     NORTHWEST MUTUAL LIFE
                                     INSURANCE COMPANY, AS
                                     AMENDED.
1025   7/1/1974    Joint Operating   OPERATING AGREEMENT DATED               Fieldwood Energy LLC;
                   Agreement         JULY 1, 1974, BY AND BETWEEN            Fieldwood Energy
                                     MOBIL OIL CORPORATION, UNION            Offshore LLC
                                     OIL COMPANY OF CALIFORNIA,
                                     TEXAS GAS EXPLORATION
                                     CORPORATION, AMOCO
                                     PRODUCTION COMPANY AND
                                     NORTHWEST MUTUAL LIFE
                                     INSURANCE COMPANY, AS
                                     AMENDED.
1027   4/1/1981    Unit Agreement    Unit Operating Agreement; dated April   Fieldwood Energy LLC;
                   and/or Unit       1,1981, by and between Conoco Inc.,     Fieldwood Energy
                   Operating         Atlantic Richfield Company, Getty Oil   Offshore LLC
                   Agreement         Company, Cities Service Company,
                                     Placid Oil Company, Hamilton Brother
                                     Oil Company, Mobil Oil Exploration
                                     and Producing S.E., Inc., Gulf Oil
                                     Corporation, Hunt Oil Company,
                                     Highland Resources, Inc., Hunt
                                     Industries and Prosper Energy
                                     Corporation, comprising all
                                     workinginterest owners in the Ship
                                     ShOperating Agreement Blocks 206,
                                     207„OCS-G:i523:ahd OCS-G 1523,
                                     respectively.




                                                 4
           Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 19 of 22
                                            EXHIBIT A
                                     XTO ENERGY CONTRACTS

1028   4/1/1981    Unit Agreement    Unit Agreement for the C-6/JS Sand,        Fieldwood Energy LLC;
                   and/or Unit       effective April 1,1981, between Arco       Fieldwood Energy
                   Operating         Oil and Gas,Company;,Getty Oil             Offshore LLC
                   Agreement         Company, Cities Service Company,
                                     Hamilton Brothers Oil Company, Mobil
                                     Oil. Exploration & Producing S.E. Inc.,
                                     Gulf Oil Corporation, Hunt Oil
                                     Company, Highland Resources, Inc.,
                                     Hunt; lndustries, and Prosper Energy
                                     Corporation.; Unit No. 891020231
1029   7/1/1974    Joint Operating   OPERATING AGREEMENT DATED                  Fieldwood Energy LLC;
                   Agreement         JULY 1, 1974, BY AND BETWEEN               Fieldwood Energy
                                     MOBIL OIL CORPORATION, UNION               Offshore LLC
                                     OIL COMPANY OF CALIFORNIA,
                                     TEXAS GAS EXPLORATION
                                     CORPORATION, AMOCO
                                     PRODUCTION COMPANY AND
                                     NORTHWEST MUTUAL LIFE
                                     INSURANCE COMPANY, AS
                                     AMENDED.
1030   8/1/1973    Joint Operating   OPERATING AGREEMENT BY AND                 Fieldwood Energy LLC;
                   Agreement         BETWEEN MOBIL OIL                          Fieldwood Energy
                                     CORPORATION AND UNION OIL                  Offshore LLC
                                     COMPANY OF CALIFORNIA ET AL
1126   11/1/1972   Operating         b/b Gulf Oil Corporation, Mobil Oil        Gulf Oil Corporation, Mobil
                   Agreement –       Corporation, Pennzoil Offshore Gas         Oil Corporation, Pennzoil
                   Other             Operators, Inc., and Pennzoil              Offshore Gas
                                     Louisiana and Texas Offshore, Inc., as     Operators, Inc., and
                                     amended                                    Pennzoil Louisiana and
                                                                                Texas Offshore, Inc., as
                                                                                Amended
1135   9/1/1988    Operating         Ownership and Operating Agreement          Hall-Houston Offshore,
                   Agreement –       BY Hall-Houston Offshore,                  Exxon Corporation,
                   Other             Exxon Corporation, Ridgewood, et al        Ridgewood, et al, Amerada
                                     and Amerada Hess Corporation               Hess Corporation

1188 11/30/1994 Joint                Amendment to Joint Venture                 iNorcen Explorer,.'lnc.,
                Development /        Development Agreement, dated               Texaco Exploration, and
                Venture /            November'30,1994, between iNorcen          Production; Inc., Hunt
                Exploration          Explorer,.'lnc., Texaco Exploration, and   Industries, The
                Agreements           Production; Inc., Hunt Industries, The     George.R..Brown
                                     George.R..Brown Partnership, JOG           Partnership, JOG Venture,
                                     Venture, Laniar Hunt Trust Estate,         Laniar Hunt Trust Estate,
                                     Mobil Oil Exploration &«Producing          Mobil Oil Exploration
                                     Southeast Inc., and Hunt Oil Company,
                                     covering all of Blocks 206 and 207
                                     Ship ShOperating
                                     Agreementl Area.




                                                  5
           Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 20 of 22
                                              EXHIBIT A
                                       XTO ENERGY CONTRACTS

1242   11/1/2010   Pipeline Use/Tie-   Pipeline Use Agreement b/b LLOG and     LLOG and XTO MP
                   In/Modification     XTO
                   Agreements
1245   3/1/2009    Property            Agreements Participation Agreement      LLOG Exploration
                   Participation &     by and between LLOG Exploration         Offshore, Inc.; LLOG
                   Exchange            Offshore,Inc.; LLOG Exploration         Exploration Company,
                   Agreements          Company, L.L.C. and XTO Offshore        L.L.C. and XTO Offshore
                                       Inc. :                                  Inc.

1317   7/1/1974    Joint Operating     Operating Agreement originally by and   Mobil Oil Corporation,
                   Agreement           between Mobil Oil Corporation, Union    Union Oil Company of
                                       Oil Company of Califomia and Amoco      Califomia and Amoco
                                       Production Company, as amended          Production Company, as
                                                                               amended
1318   7/1/1974    Joint Operating     Operating Agreement originally by and   Mobil Oil Corporation,
                   Agreement           between Mobil Oil Corporation, Union    Union Oil Company of
                                       Oil Company of Califomia and Amoco      Califomia and Amoco
                                       Production Company, as amended          Production Company, as
                                                                               amended
1319   7/1/1974    Joint Operating     Operating Agreement originally by and   Mobil Oil Corporation,
                   Agreement           between Mobil Oil Corporation, Union    Union Oil Company of
                                       Oil Company of Califomia and Amoco      Califomia and Amoco
                                       Production Company, as amended          Production Company, as
                                                                               amended
1320   7/1/1974    Joint Operating     Operating Agreement originally by and   Mobil Oil Corporation,
                   Agreement           between Mobil Oil Corporation, Union    Union Oil Company of
                                       Oil Company of Califomia and Amoco      Califomia and Amoco
                                       Production Company, as amended          Production Company, as
                                                                               amended
1321   1/1/1988    Marketing -         OFFSHORE TIE-IN AGREEMENT               MOBILE EXPLORATION
                   Connection          EWING BANK 826 PIPELINE                 & PRODUCING U.S. INC.,
                   Agreement           SYSTEM TIE-IN TO SHELL PIPELINE         KERR-MCGEE PIPELINE
                                       COROPRATION'S COUGAR                    CORP., AND SOHIO
                                       PIPELINE BETWEEN MOBILE                 PIPELINE
                                       EXPLORATION & PRODUCING U.S.
                                       INC., KERR-MCGEE PIPELINE
                                       CORP., AND SOHIO PIPELINE
                                       (document just shows 1988)

1322   5/27/1968   Operating           OA by and between Mobil Oil             Mobil Oil Corporation and
                   Agreement –         Corporation and Union Oil Company of    Union Oil Company of
                   Other               California                              California




                                                   6
           Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 21 of 22
                                              EXHIBIT A
                                       XTO ENERGY CONTRACTS

1361   6/17/2009   Farmout             Agreement Farm out agreement by          Noble Energy Inc, Samson
                   Agreement           and between Noble Energy Inc,            Offshore Company and
                                       Samson Offshore Company and Exxon        Exxon Mobil Exploration
                                       Mobil Exploration Company where          Company
                                       XOM assigns GC 767 in return for well
                                       comittment and ORRI on GC 679, 680,
                                       723, 724 and 768 (below 17,000 to
                                       100' below commitment
                                       well). Commitment well drilled on GC
                                       723

1379   4/6/1995    Joint               Amendment to Joint Venture               Norcen. Explorer, Inc.,
                   Development /       Development Agreement, dated April       Texaco Exploration and
                   Venture /           6, 1995, between Norcen. Explorer,       Production; Inc., Hunt
                   Exploration         Inc., Texaco Exploration and             Industries, The George R.
                   Agreements          Production; Inc., Hunt Industries, The   Brown, Partnership; JOC
                                       George R. Brown, Partnership;JOC         Venture, Lamar Hunt
                                       Venture, Lamar Hunt Trust Estate,        Trust Estate, Mobil Oil
                                       Mobil Oil Exploration 8i Producing       Exploration
                                       Southeast Inc., and Hunt Oil Company,
                                       covering; all of'Blocks.206 and 207
                                       Ship ShOperating Agreementl Area


1380 11/16/1994 Joint                  Joint Venture Development                Norcen.Explorer, Inc.,
                Development /          Agreement, dated November 16, 1994,      Texaco Exploration and
                Venture /              between Norcen.Explorer, Inc., Texaco    Production, Inc, Industries,
                Exploration            Exploration and1 Production, Inc,,       The George R. Brown
                Agreements             Industries, TheiGeorge R. Brown          Partnership, JOC Venture,
                                       Partnership, JOC Venture, LamarHunt      LamarHunt Trust Estate,
                                       Trust Estate, Mobil Oil Exploration      Mobil Oil Exploration
                                       SoProducingiSoutheast Inc.,-and Hunt
                                       Oil Company,.covering all of Blocks
                                       206 and 207 Ship ShOperating
                                       Agreementl Area.

1469   5/17/2006   Marketing - Other   Other LETTER AGREEMENT,                  POGO PRODUCING
                                       PLATFORM & FACILITIES                    COMPANY, APACHE
                                       OWNERSHIP AND ABANDONMENT                CORPORATION,
                                       LIABILITY, EUGENE ISLAND 330 D           EXXONMOBIL
                                       BY AND BETWEEN POGO                      CORPORATION,
                                       PRODUCING COMPANY, APACHE                MARINER ENERGY
                                       CORPORATION, EXXONMOBIL                  RESOURCES, INC.
                                       CORPORATION, MARINER ENERGY
                                       RESOURCES, INC

1470   3/1/1976    Joint Operating     Operating Agreement eff. 3-1-76 b/b      POGO, Mesa and Mobil, et
                   Agreement           POGO, Mesa and Mobil, et al              al Fieldwood




                                                   7
              Case 20-33948 Document 1476 Filed in TXSB on 06/03/21 Page 22 of 22
                                                       EXHIBIT A
                                                XTO ENERGY CONTRACTS

1679    5/1/1991       Operating                  Operating Agreement - Other                         Texaco Exploration and
                       Agreement -                Operating Agreement, as amended by                  Production Inc. and Mobil
                       Other                      and between Texaco Exploration and                  Oil Exploration &
                                                  Production Inc. and Mobil Oil                       Producing Southeast Inc.,
                                                  Exploration & Producing Southeast                   et al
                                                  Inc., et al

1681    5/1/1991       Joint Operating            JOINT OPERATING AGREEMENT BY                        Texaco Exploration and
                       Agreement                  AND BETWEEN TEXACO                                  Production Inc., Mobil Oil
                                                  EXPLORATION AND PRODUCTION                          Exploration & Producing
                                                  INC., MOBIL OIL EXPLORATION &                       Southeast lnc., Chevron
                                                  PRODUCING SOUTHEAST ET AL                           Southeast lnc., Hunt Oil
                                                                                                      Company, The George R.
                                                                                                      Brown Partnership, Torch
                                                                                                      Energy Advisors
                                                                                                      Incorporated, Torc, Norcen
                                                                                                      Explorer, Inc., Norcen
                                                                                                      Offshore Properties
                                                                                                      Fieldwood Energy LLC;
                                                                                                      Fieldwood Energy
                                                                                                      Offshore

1735    3/1/1979       Joint Operating            OPERATING AGREEMENT DATED                           UNION OIL COMPANY
                       Agreement                  MARCH 1, 1979, BY AND BETWEEN                       OF CALIFORNIA AND
                                                  UNION OIL COMPANY OF                                MOBIL OIL
                                                  CALIFORNIA AND MOBIL OIL                            EXPLORATION
                                                  EXPLORATION & PRODUCTION                            & PRODUCTION
                                                  SOUTHEAST INC.                                      SOUTHEAST INC.

1830   11/1/2010       Farmout                    Agreement Farmout Agmt b/b XTO                      XTO Offshore, Inc. and
                       Agreement                  Offshore, Inc. and Century Exploration              Century Exploration New
                                                  New                                                 Orleans
                                                  Orleans

       L:\BFORSHEY\XTO - Fieldwood Energy (CrR) #6145\Pleadings 20-33948 (MI)\Amended Ex. A - Executory Contracts 6.3.21.docx




                                                                  8
